DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first output terminal of the first amplifying unit is coupled to the second terminal of the primary coil of the transformer, and a second output terminal of the first amplifying unit is coupled to the first terminal of the primary coil of the transformer; and a first input terminal of the second amplifying unit is configured to receive the first in-phase component, a second input terminal of the second amplifying unit is configured to receive the second in-phase component, a first output terminal of the second amplifying unit is coupled to the first terminal of the primary coil of the transformer, and a second output terminal of the second amplifying unit is coupled to the second terminal of the primary coil of the transformer” in claim 3 & similarly in claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 which states “a first output terminal of the first amplifying unit is coupled to the second terminal of the primary coil of the transformer, and a second output terminal of the first amplifying unit is coupled to the first terminal of the primary coil of the transformer; and a first input terminal of the second amplifying unit is configured to receive the first in-phase component, a second input terminal of the second amplifying unit is configured to receive the second in-phase component, a first output terminal of the second amplifying unit is coupled to the first terminal of the primary coil of the transformer, and a second output terminal of the second amplifying unit is coupled to the second terminal of the primary coil of the transformer”  it is not clear since Fig. 3 of the application which appears show that the in-phase component gain amplifier which includes N5 and N6 form a second amplifying unit where one of the output terminals being connected to the first terminal of the transformer and second output terminal (see N6) being connected the first in-phase component and it is noted that the first amplifying unit does not have any output terminal being connected the primary coil of the transformer .  Further clarification is needed.
Claim 4 which states “when the in-phase component gain amplifier comprises the second amplifying unit, the output terminal of the first gain control unit is coupled to a power terminal of the second amplifying unit” it is not clear as to how the output terminal of the first gain control unit would couple to a power terminal of the second amplifying unit since it appear that drain terminal of N3 appear being connected the a power terminal of the first amplifying unit. Further clarification is needed.
Claim 11 is rejected in the same manner as discussed above in claim 3. 
Claim 12 is rejected in the same manner as discussed above in claim 4.
Claims 5-10 & 13-18 are rejected due to their dependency.

Allowable Subject Matter

Claims 1-2 & 19 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2 & 19 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "a first terminal of the first secondary coil is configured to output a first orthogonal component orthogonal to the first in-phase component, and a second terminal of the first secondary coil is coupled to an AC ground; a first terminal of the second primary coil is configured to receive a second differential signal, and a second terminal of the second primary coil is configured to output a second in-phase component corresponding to the second differential signal; the second secondary coil corresponds to the second primary coil, a first terminal of the second secondary coil is configured to output a second orthogonal component orthogonal to the second in-phase component, and a second terminal of the second secondary coil is coupled to the AC ground” structurally and functionally interconnected with other limitation in the manner as cited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843